Citation Nr: 0414554	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-08 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased initial evaluation for 
diabetes mellitus higher than 40 percent.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1969.  He served in the Republic of Vietnam (RVN) from 
January to August 1969.  He was discharged under honorable 
conditions, and was provided DD Form 257A as his certificate 
of discharge.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions (RDs) of the Columbia, South Carolina 
RO.  Although the veteran's claim for Diabetes Mellitus (DM) 
was granted in May 2002, he disagreed with the specific 
percentage assigned under Diagnostic Code 7913.  He also 
submitted new claims for his related complications from DM.  
His PTSD claim was denied in a September 2002 RD.  

In a July 2003 RD, several of the veteran's claims were 
granted, including some of his claims for diabetes related 
complications, as well as claims for TDIU and Chapter 35 
education benefits.  Therefore, no further action on these 
separate issues is warranted by the Board at this time.  
Additionally, although the veteran also initially requested 
an increased rating for his hypertension, review of the 
record shows that this claim was withdrawn by him in June 
2003.  


FINDINGS OF FACT

1.  All indicated relevant information and evidence necessary 
for an equitable disposition of the claim for increase has 
been obtained.

2.  The veteran had no chronic psychiatric disabilities upon 
discharge.  

3.  The veteran did not engage in combat with the enemy.

4.  The evidence does not establish that the veteran has 
PTSD, or other disorder, attributable to a stressor 
experienced in service.

5.  The veteran's diabetes disability is manifested by a 
disorder requiring insulin and a restricted diet; twice 
monthly visits to a diabetic care provider are not shown, nor 
are hospitalizations occurring once or twice per year for 
ketoacidosis or hypoglycemic reactions.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).

2.  The criteria have not been met for an initial or staged 
rating higher than 40 percent for the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

With respect to the third element, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where however, VA determines that the veteran 
did not engage in combat, the veteran's lay testimony, by 
itself, will not be sufficient to establish the alleged 
stressor.  Instead, the record must contain service records 
or other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support, and not contradict, the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In addition, with respect to the PTSD diagnosis and medical 
nexus opinions, VA "is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

Last, the Board notes that revisions to 38 C.F.R. § 3.304(f) 
became effective March 7, 2002, during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 10330 (Mar. 7, 2002).  
However, inasmuch as the revisions to 38 C.F.R. § 3.304(f) 
were not substantive except as to cases involving personal 
assault, and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran served on active duty from July 1968 to August 
1969.  He had 7 months and 7 days of foreign service, which 
included the time he spent in RVN from January to August 
1969.  He was discharged under honorable conditions, and was 
provided DD Form 257A as his certificate of discharge.  His 
MOS was 55B20, Ammo storage.  His DD 214 reflects that his 
last duty assignment was with the 630th Ordinance Company 
(Ammo).  

The veteran's service medical records (SMRs) reveal that he 
was assessed with an unrelated genitourinary disorder in 
March 1969.  He was also placed on a 20 day medical hold, 
effective March 3, 1969, with no passes, R&R, or DEROS (Date 
of Estimated Return from Overseas) permitted until the end of 
the medical hold, which would expire on March 24, 1969.  He 
was also evaluated by the mental hygiene unit on July 22, 
1969.  The impression was that there was no significant 
psychiatric illness, but that the veteran had a "very dull 
inadequate personality," and that there was "little chance 
that further disciplinary action or psychiatric treatment 
will prove helpful.  He wants out."  The veteran was 
recommended for separation under the provisions of "UP AR 
635-212."  A discharge under the provisions of 635-212 is 
characterized by Army regulation as a discharge for 
"Unfitness and Unsuitability."  Army Regulation (AR) 635-
212.  Regulations also provide that this type of discharge is 
not to be given when an unfit medical condition is the direct 
or substantial contributing cause of his unfitness (para.13-
11b), and that separation may only proceed when the solider 
meets retention medical standards para. 13-11a, AR 40-501.  

His  July 23, 1969 discharge examination shows that his 
psychiatric examination was clinically normal, and that he 
was found qualified for separation under AR 635-212.  His 
physical profile reflects he was category "1" in all 
"PULHES."  PULHES is a system to classify functional 
capabilities of various organs, systems, and integral parts 
of the body for the purpose of ascertaining an individual's 
ability to perform various types of duty.  The letters are an 
acronym for: Pulmonary, Upper extremities, Lower extremities, 
Hearing, Eyesight, and Psyche.  The veteran also stated that 
he was in good health, to the best of his knowledge at that 
time, and also specifically stated that he did not have, 
insomnia, nightmares, depression, worry, memory loss, or 
nervous trouble, on his report of medical history.  He was 
again clinically evaluated as normal by another doctor and 
dentist on August 21, 1969.  Although this time he indicated 
that he had, in response to question 37 on that form (SF 88), 
been discharged from the service for physical, mental or 
other reasons, the examiner specifically found that the 
reason for discharge had existed prior to service.  
Nonetheless, the veteran was next again evaluated on August 
22, 1969 at Madigan General Hospital in Tacoma, Washington, 
where he was found to have a character and behavior disorder 
that existed prior to service (EPTS), and was not incurred in 
the line of duty.  

Therefore, the veteran's SMRs indicate he had no chronic 
psychiatric disabilities upon discharge, and any extant 
character, behavior, or other disorders existed prior to 
service.  

In conjunction with the veteran's original compensation 
claim, filed with VA in November 1987, he was afforded a 
local hearing on the issue of service connection for hearing 
loss due to the acoustic trauma that occurred when he was 
blown off or out of a truck.  The veteran testified this 
occurred when an ammo dump partially exploded, after which he 
crawled to a bunker for the rest of the night.  He further 
testified that other troops were in the bunker with him, and 
that they were not allowed to come out until the ammo stopped 
exploding.  He did not report seeing anyone killed, or having 
to collect the remains for a coffin, or any further 
incidents.  He was specifically asked by the hearing examiner 
if there were any other incidents of acoustic trauma (such as 
this), and he testified that there was only one explosion.  

Subsequently, the veteran was treated for mental health care 
at a VA facility.  He also later filed a PTSD claim.  In July 
2001, the RO sent the veteran a VCAA development letter, and 
also a PTSD questionnaire, in order to assist him in 
developing his claim.  The veteran submitted VA outpatient 
treatment notes reflecting an assessment of PTSD, and the 
PTSD questionnaire.  Specifically, the veteran stated that 
his stressor involved the death of two of his friends and the 
company commander, in an explosion in September "1968," 
when the enemy fired rocket and mortar rounds into the 
ammunition dump in "Quinion," South Vietnam.  The veteran 
was specifically instructed to describe those events, and to 
use the reverse side of the page if he required more 
information.  The veteran next stated that his memory was 
impaired due to PTSD, and that he could only remember "back 
to months."  He did recall the names of his two friends, 
however, given as S.J., and J.D.  

Based on this partial information, the RO asked for extensive 
development from U.S. Armed Services Center for Unit Records 
Research (CURR).  In this case, CURR provided the 1969 unit 
history submitted by the veteran's Ordnance Company, 
documenting the unit's mission, activities, and main location 
as Qui Nhon.  That history documented attacks at the 
Ammunition Base Depot, once in February, two times in March 
1969, and again in September 1969.  CURR also included 
Morning Reports, showing that the veteran was assigned to 
that unit, in the Republic of Vietnam (RVN) on January 20, 
1969, and departed for the United States on August 19, 1969.  
His DD 214 also reflects 7 months and 7 days of foreign 
service.  The record further clarifies that on January 14, 
1969 the veteran was attached to the 630th Ord. Co., pending 
EDCSA (Effective Date of Change of Strength Accountability).  
AR 310-50.  On January 20, 1969, he was RFAA (relieved from 
attached and assigned) to his unit.  AR 310-50.  

The unit history and other documentation provided by CURR 
does not comport with the veteran's account of events in Qui 
Nhon.  First, although the veteran claims that he witnessed a 
September enemy attack, the veteran did not arrive to the 
Republic of Vietnam (RVN) until January 1969, and was 
transferred to a post in the U.S., (specifically, Washington 
state) in late August 1969.  Thus, he was not in the RVN in 
September 1968, or at the time of the September 1969 attack 
that is reflected in the unit history.  Second, in regard to 
the March 1969 attacks by sappers, the specific names of the 
persons the veteran provides are not at all similar to the 
names of the 2 individuals who were killed in the line of 
duty by planted explosive charges located in pads of 
ammunition.  The unit history shows that the 2 killed were 
searching for these planted enemy charges, when one exploded, 
"mass detonating the pad of ammunition they were 
searching."  

The Board is aware that the veteran claims the events he 
witnessed occurred in September 1968; however, the evidence 
shows that he was not in RVN until January 1969.  Thus, 
despite the fact that the 2 people he specified may have, in 
fact, died in September 1968 in the manner he relayed , 
because the veteran is proven not to have been in RVN in 
September 1968, no further action is warranted on this 
matter.  

The veteran has not claimed that he participated in combat, 
and such is not shown.  Instead, he claims that the deaths 
of his 2 friends was the traumatic precipitating event that 
led to the subsequent development of his claimed PTSD, and 
continued current nightmares and flashbacks.  However, this 
specific stressor is not corroborated.  The Board notes that 
during the veteran's time in Vietnam, the ammo dump did, in 
fact, explode, causing the death of the commanding officer 
and a soldier.  Thus, there is some support for the 
contention that the veteran may have experienced a stressor 
related to an ammo dump explosion.  

However, in June 2002, the veteran was afforded a 
comprehensive initial PTSD VA compensation and pension 
examination.  The examiner reviewed the veteran's claims 
file and addressed his medical history, past psychiatric 
history, and social and occupational history prior to 
conducting the mental status examination.  The examiner 
concluded that an exaggeration of symptoms for secondary 
gain was probable.  Although there were some symptoms 
"consistent with" PTSD, the examiner found that his report 
of these symptoms was not credible.  The Board finds this 
examination probative, because the examiner provided 
specific, detailed examples to support the conclusion 
reached at each point in the mental status examination, and 
was provided following review of the claims file.  

Additionally, at the veteran's request, the RO afforded him 
another VA compensation and pension examination, by a board 
of two examiners.  See also 38 C.F.R. § 4.70.  The examiners 
also reviewed the claims file and addressed the veteran's 
medical history, history of present illness, and social and 
occupational history prior to providing a mental status 
examination.  The examiners concluded that the final 
diagnosis was the exaggeration of symptoms for secondary 
gain.  The examiners noted that although the veteran did 
describe some symptoms consistent with PTSD, the veracity of 
the report was highly questionable, because of the way 
things were presented and the symptoms that were described.  
The examiners specifically found that, "[i]t was just not 
believable."  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The examiners cited to specific examples to support 
their conclusions and specifically laid out the 
inconsistencies that supported their rationale in their 
extensive reasons and bases.  Thus, the Board finds this 
report particularly persuasive, for the reasons and bases 
set forth above.   

The Board notes that subsequent to the November 2002 VA 
examination, a February 2003 VA outpatient treatment note 
specifically stated that the veteran fulfills the criteria 
for PTSD.  However, the Board finds this note to be entitled 
little weight.  In that clinic note, the physician stated 
that the veteran was assigned to guard an ammunition dump, 
which was hit twice a month, and that two of the veteran's 
friend J.J. and D.S. were killed.  The physician stated that 
"the deaths of these 2 are the most traumatic experience 
causing him to have dreams about them
 . . . ."  As noted previously, the report from CURR did 
not list the two men's names or reasonable variations of 
these names, as being the ones killed in the ammunition dump 
explosion.  Thus, the specific stressor upon which the 
clinic note relied is not verified.  Furthermore, statements 
made to the physician regarding work history are 
inconsistent with the other evidence of record.  
Specifically, the physician noted that the veteran reported 
that he does not work, got fired from every job he obtained, 
was unable to hold a job because he would be fighting and 
could not help it.  However, review of the record reveals 
that the veteran worked steadily driving a truck from 1969 
until 1996 when he was diagnosed with diabetes and could no 
longer drive because he was insulin dependent.  Further, a 
report from the J.B.T. company indicated that the veteran 
had worked there since 1988.  Because the stressor reported 
to the physician (the deaths of friends J.J. and D.S.) was 
specifically shown not to have occurred during the veteran's 
time in Vietnam, and because the veteran clearly provided 
other statements that are simply not credible, the Board 
finds that this evidence is entitled to little weight.

Although there are VA outpatient treatment notes showing 
that PTSD has been diagnosed at the VA PTSD clinic, when all 
the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim, is in 
relative equipoise, or whether a preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case the Board finds that the preponderance of the 
evidence is against the claim.  For the reasons noted above, 
the Board finds that the November 2002 examination is the 
most probative, as the examination was conducted by two 
examiners and involved a review of the claims file, which 
included the CURR report and the diagnoses of PTSD rendered 
in prior outpatient treatment records.  The examiners 
provided detailed explanations for their conclusions that 
the veteran was exaggerating his symptoms.  

Further, the June 2002 examination is also probative on this 
point.  On that examination the examiner noted that the 
veteran described typical behaviors described by Vietnam 
veterans but the way he described them "was in a very 
rehearsed way, as if he had heard the other veterans in the 
group that he attends talk about some of these things and 
then he was just kind of repeating what they were saying."  
The Board observes that such a conclusion appears consistent 
with a clinic note showing the veteran was referred to the 
clinic by another veteran in the PTSD group (August 2001 
clinic note).  That note also revealed that the veteran had 
been attending the PTSD group since April 2001.  The Board 
also observes that prior to that time, there is no mention 
of PTSD complaints or symptoms, and a November 2000 general 
medical clinic report revealed that the veteran's routine 
annual depression screening, which is conducted on all 
patients, was negative.  

In this case, because the weight of the probative evidence 
preponderates against the claim for PTSD, the benefit of the 
doubt rule is not for application, and the claim is denied.  


II.  Diabetes

The veteran contends that the severity of his service-
connected DM is greater than that reflected by the current 40 
percent evaluation.  Because he appeals from the initial 
grant of service connection, and the original 40 percent 
rating, the Board should consider his rating during the 
entire course of his appeal, not just his current level of 
severity.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999)(in the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Historically, the veteran claimed service connection for DM 
in January 2001.  In May 2002, he specifically requested that 
the RO process his DM claim prior to adjudicating his PTSD 
claim.  The RO granted this request, and established service 
connection for DM in a May 2002 RD, effective from January 
24, 2001.  The RO assigned an initial rating of 40 percent.  

Pursuant to Diagnostic Code (DC) 7913, DM is rated at 100 
percent disabling when it requires five things:  (1) more 
than one daily injection of insulin, (2) a restricted diet, 
(3) a regulation of activities (which is defined as an 
avoidance of strenuous occupational and recreational 
activities), with (4) episodes of ketoacidosis or 
hypoglycemic reactions, requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus (5) either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  

A disability that requires:  (1) insulin, (2) a restricted 
diet, (3) regulation of activities, with (4) episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus (5) complications that would not 
be compensable if separately evaluated, is evaluated at 60 
percent.

The veteran's DM is currently rated at 40 percent, for a 
disability:  (1) requiring insulin, (2) a restricted diet, 
and (3) a regulation of activities.  38 C.F.R. § 4.119, DC 
7913.

A note following DC 7913 provides that compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation, and that noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  DC 7913, 38 C.F.R. § 4.119.  

Again, the Board notes that the veteran's DM related 
complications are separately service-connected, and that the 
only issue before the Board at this time is whether an 
increased initial rating under DC 7913 is warranted.  After a 
review of the record in its entirely, the Board finds that it 
is not.  

This is because when all the evidence is assembled, VA is 
then responsible for determining whether the evidence 
supports the claim, or is in relative equipoise, in which 
case the claim is granted, or whether instead a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In this case, the evidence clearly shows that the veteran 
requires insulin and a restricted diet.  However, it is the 
fourth element, that is, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
that is missing in the instant case.  

Although the veteran was hospitalized with ketoacidosis 
(dangerously high blood sugar and resulting Keotones) when 
his diabetes was initially discovered in 1996, review of the 
record does not show that he has a chronic diabetes condition 
of the severity such that he has been hospitalized one or two 
times per year for either episodes of ketoacidosis or 
hypoglycemic reactions (low blood sugar).  This is for three 
reasons.  

First, he was hospitalized for one occurrence of 
ketoacidosis, prior to his diagnosis being established, in 
February 1996.  This is one "episode" or instance of 
ketoacidosis, not more.  It is clear that the regulation 
contemplates that any ketoacidosis or hypoglycemic reactions 
must occur on more than one occasion, as it specifically 
refers to "episodes of."  Second, this episode was well 
prior to the effective date of the service connection for DM.  
Third, although the veteran reported, in the April 2003 VA 
examination (VAE) report, that he manifests symptoms of low 
blood sugar if he does not eat, approximately once a month, 
this does not meet the criteria outlined in the schedule.  
Specifically, frequency of health care visits and 
hospitalizations (not symptoms) are used as criteria because 
they are an indicator of diabetic control and the severity of 
complications.  

Additionally, although the veteran does visit the Urgent Care 
clinic at VA as a substitute for some of his regularly 
scheduled appointments, recent urgent care visits show that 
he was assessed only with a gout problem (October 2000), and 
a blood pressure problem (October 2002), not DM.  VA records 
also do not show that he was admitted for hospitalization.  

Additionally, episodes of ketoacidosis or hypoglycemic 
reactions requiring twice a month visits to a diabetic care 
provider are also not shown.  Specifically, although all of 
the veteran's private and VA treatment records, as well as 
his Social Security Administration records, have been 
requested and obtained by the RO, they do not support the 
veteran's assertions, and preponderate against the claim.  
That is, in addition to not being hospitalized for repeat 
episodes, the veteran does not see his diabetic care provider 
at least twice per month.  In October 2000 and again in May 
2001 he was seen for his routine VA general practice 
appointments, wherein the examiner noted that the veteran 
failed to report to his scheduled Endocrinology visits.  He 
was to return to the general practice clinic in 6 months, not 
2 weeks.  

Although it was also reported that he is currently to be seen 
monthly at the VA clinic (April 2003 VAE), those clinic notes 
themselves reveal that he actually is followed for his DM at 
the "Endo clinic" every 6 months (September 2002 VA Note, 
August 2002 VA Endo clinic Note).  A VA record shows that the 
veteran first reported for his initial Endocrinology consult 
in February 2002, wherein his blood sugars were tested, 
laboratory studies were ordered, he was provided consults for 
other disorders and complications, and he was specifically 
advised to return to the VA Endocrine clinic in 6 months.  

The veteran was also afforded VA compensation and pension 
examinations.  Although the most recent April 2003 report 
shows that the examiner did not have the claims file for 
review, in this specific case this is not a fatal flaw, 
because a VA examination was not necessary for the resolution 
of the instant matter.  That is, the Board must answer how 
frequently the veteran is hospitalized due to ketoacidosis or 
hypoglycemic reactions, and how often he sees a diabetic care 
practioner for the treatment of his underlying DM disability.  
A VA compensation and pension report cannot address this 
question.  In this particular case, for example, the veteran 
was clinically found to be a poor historian.  Further, 
although the examiner noted that the veteran reported monthly 
follow-up by the VA facility, the evidence reveals that this 
is not the case, and that he fails to report to the 
appointments he does have.  Even so, his DM has not increased 
in severity to the point that he has had to make up these 
appointments at urgent care, or be hospitalized.  

In short, although the veteran may have a great deal of 
treatment for multiple medical problems, at no time has he 
been seen more frequently than every six months in an effort 
to manage or follow his DM disability.  

Therefore, as the evidence does not show that the threshold 
criteria for a 60 percent rating are met, an increased rating 
for DM is not shown.  That is, as episodes of ketoacidosis or 
hypoglycemic reactions, requiring at least one or two 
hospitalizations per year, or twice monthly visits to a 
diabetic care provider are not shown, the requirements for a 
schedular 100 percent rating (episodes of ketoacidosis or 
hypoglycemic reactions, requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider) are also not shown by definition, and the claim is 
denied.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  


III.  Procedural History and Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a well-grounded 
claim and also provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; 
however, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id. at 422.  The Court 
found the timing and content of the notice given in Pelegrini 
to be insufficient and, finding the error prejudicial, 
vacated the Board's decision and remanded the case to the 
Board for compliance with the VCAA notice requirements.  Id.  

In the unique factual circumstances of this particular case, 
however, the Board finds that, even assuming the validity and 
binding nature of Pelegrini, any error in complying with the 
VCAA notice requirements was merely harmless error.

This for several reasons.  First, the veteran in this case 
has been repeatedly informed of both the VCAA's requirements, 
and who is responsible for fulfilling them.  He also has been 
specifically notified, at each step of the claims process, 
when action, information or evidence was required from him.  
VA also has kept him apprised of their efforts at each stage 
of his claims processing.  He has also repeatedly been told 
to provide "everything" in his possession, or to notify VA 
of the existence of any possible evidence, so that VA may 
attempt to assist him.  

In the present case, there are several documents that 
provided this information to the veteran.  Specifically, the 
veteran was provided with notice pursuant to the VCAA in a 
July 2001 letter specific to both DM and PTSD, which advised 
the veteran of the evidence needed to substantiate the claim, 
the evidence which VA would obtain, the evidence he was 
expected to provide and the need for him to submit any 
information and evidence he wanted considered.  Additionally, 
an October 10, 2002 VCAA letter notified the veteran of the 
above with respect to an increased rating for DM.  Further, 
the veteran was provided with RDs, SOCs, and SSOCs which 
advised the veteran of the evidence obtained and the 
pertinent laws and regulations pertaining to his claims.  See 
generally Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  

Notice was also provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As a review 
of the entire claims file reveals, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

With respect to any timing deficiencies to which Pelegrini 
may apply, the Board finds that any timing notice errors are 
non-prejudicial to the veteran, because he was specifically 
provided the information necessary to prosecute his claim at 
the appropriate step of the appellate process.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

Further, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The RO also obtained excellent development both in general, 
and also specifically from CURR.  It also obtained numerous 
VA compensation and pension examinations, private records, 
and VA notes and records, as well as copies of Social 
Security Administration (SSA) records.  He was even provided 
a PTSD clarifying examination when he requested one, even 
though the evidence might not have required it.  See 
38 C.F.R. § 4.70.  

Therefore, not withstanding Pelegrini, because every duty has 
been met in this case, to decide the appeal would not be 
prejudicial error to the claimant.  


ORDER

The claim for service connection for PTSD is denied.

The claim for a rating higher than 40 percent for diabetes 
mellitus is denied.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



